DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the rejection of claims 1, 2, 3, 5, 8, 10, 11 and 20 under 35 U.S.C. 112b as presented in the previous Office Action has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1, 2, 5, 8, 10-12, 14-21 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8, 10, 11, 12, 14-16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein the meat portion is cut in the planar spiral pattern such that the meat portion includes straight portions that extend straight and have a constant width, in a width direction parallel to the two-dimensional plane and perpendicular to an extending direction of the meat portion.”  This limitation is not clear as to what direction can be construed as “an extending direction of the meat portion” and therefore makes the claim unclear as to what “straight portions” of the spiral pattern are perpendicular to.  At paragraph 7, the specification as filed recites that, “the method may be configured wherein extending directions of the first cut and the second cut are in a plane substantially parallel with both the top face and the bottom face.”  At paragraph 42, the specification as filed recites that “For example, the spiral pattern may be a substantially rectangular pattern where extending directions of cuts are at substantially right angles.”   Paragraph 44 recites that “the knife is substantially perpendicular to the planar shape of the pork belly.”  In view of the specification, the above limitations make the scope of the claim unclear.
Claims 2, 5, 8, 10 and 11 are rejected based on their dependence to claim 1.
Claim 12 recites, “cutting, while the elongated meat portion with the paper roll is re-coiled into the planar spiral pattern.”  This limitation is unclear because it can be interpreted to mean that the cutting is performed during a step of re-coiling, or that the cutting of the elongated meat is performed on a re-coiled planar spiral pattern.”  Therefore, the scope of the claim is unclear.  For the purpose of examination, and in view of Applicant’s specification, this limitation has been construed to mean that the elongated meat portion with the paper which has been re-coiled into the planar spiral pattern is then cut into a plurality of meat slices. 
Claims 14-16 are rejected based on their dependence to a rejected claim.
Claim 20 recites, “such that each of the meat slices conforms to a same meat portion slice packaging size.”  It is not clear as to what the term “same” modifies, thus making the claim indefinite.
Claim 21 recites, “the cutting” on line 1.  This limitation lacks proper antecedent basis, as it is unclear as to which cutting step of claim 12 is being referred to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20030145699) in view of Kuraken (JP 2001157565 - cited on IDS; machine translation also included in IDS citation), “World’s Longest Bacon,” Reukers (US 20100173570), “Miller Plastics” and Hagiz (“Pocket Milling”)
Regarding claim 1, Kim teaches a method of cutting a meat portion(see the abstract and at least, paragraph 3, 12 - “meats”; see paragraph 14 - “the foodstuff can be cut in at least one dimension…”).  Kim further teaches that the high pressure water jet (see paragraph 14 - “Preferably, the cutting device is a high pressure water jet”) can 
Claim 1 differs from Kim in specifically reciting that the meat portion is cut into “a planar spiral pattern thereby creating an elongated strip, wherein the planar spiral pattern comprises a curve on a two-dimensional plane coincident with a substantially planar surface of the meat portion, wherein the cutting begins at a first point at an interior of the meat portion and proceeds to a second point at an edge of the meat portion.”
As discussed above, Kim is not seen to be limiting in the particular type of cut that can be made using the high pressure water jet.  Furthermore, Kuraken evidences that it has been desired to cut meat into a coiled, or spiral shape (see paragraph 15-16, 46, 49 of the translation), using expedients similar to Kim, such as a high-pressure water jet that can be moved from an interior of the meat to an edge of the meat (see paragraph 49-50 and figure 17). “World’s Longest Bacon” evidences that it has been desirable to produce an elongated strip of meat by cutting the meat in a planar spiral pattern on a two-dimensional plane coincident with a planar surface of the meat, where there would have been some degree of curving to the cut.  As Kim is not limiting as to the particular type of cutting, to thus modify Kim and to provide a spiral shaped cut to the meat, as taught by Kuraken and “World’s Longest Bacon” would thus have been obvious to one having ordinary skill in the art, for the purpose of cutting a block of meat into an elongated strip.   
“World’s Longest Bacon” has been construed as suggesting some form of curvature to the cut that produces the elongated strip but does not recite that the cut starts at an interior and proceeds to an edge of the meat portion.   
Kuraken is seen to teach the cutting as shown in figure 17 and described at paragraphs 49-50 starts at an interior portion of the meat and proceeds to an edge.
It is further noted that Reukers teaches using water jets for cutting any type of material (see paragraph 2), where the water jet is movable in three dimensions (see figure 1; paragraph 64) and where the water jet can be used to provide an outwardly spiraling continuous cutting path (see paragraph 52).  “Miller Plastics” has only been relied on as further evidence of an outwardly spiraling cutting path that starts at an interior of the workpiece and moves outwardly.  
In summary, it is noted that Kim teaches a computer controlled water jet for cutting in essentially any pattern and Kuraken and “World’s Longest Bacon” teaches a spiraling cut to produce an elongated strip of meat.  Reukers and “Miller Plastics” further teaches that such a spiraling cut can be performed using a water jet and where the spiraling cut can start at an interior of the workpiece and subsequently extend outwardly.  To thus modify Kim and to use spiraling pattern for the cut, which starts at an interior of the meat portion and proceeds to the edge of the meat portion would have been obvious to one having ordinary skill in the art based on conventional expedients for how water jet cutting devices have been used for producing spiral cuts in workpieces.
The above combination teaches a spiral cut having a constant width in a width direction parallel to the two-dimensional plane and perpendicular to an extending 
Claim 1 differs from the above combination in newly reciting, “wherein the meat portion is cut in the planar spiral pattern such that the meat portion includes straight portions that extend straight and have a constant width, in a width direction parallel to the two-dimensional plane and perpendicular to an extending direction of the meat portion, and the meat portion further includes corner portions, connecting the straight portions, that have a width in the width direction that is different from the width of the straight portions in the width direction.”  
However, Hagiz teaches that it has been recognized in the art to use a toolpath that provides a circular spiraling cut (see page 2) and well as a toolpath that provides a spiral cut that has straight portions that have a constant width in a width direction parallel to a two-dimensional plane and where the toolpath would provide a spiral cut that has corner portions having a width that would have been different from the width of the straight portions (see page 3).  Hagiz is also directed to using computer modeling as an expedient for providing a pattern for pocket and hole milling.  This type of cutting is similar to that suggested by Kim as well as that suggested by Kuraken, Reukers and “Miller Plastics.”  Kim already teaches cutting meat to a desired shape that can include arcuate cuts, as discussed above and is not seen to be limiting as to the type of cuts 
Regarding claim 5, the combination teaches a continuous cut from the first point to the second point.  That is, when using a water-jet, it would have been obvious to one having ordinary skill in the art that the spiral cut can be performed continuously, as also evidenced by “Miller Plastics.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Kim (US 20030145699) as the primary reference, and in further view of “Halfbakery 1.”
Claim 10 differs from the combination applied to claims 1 in specifically reciting, “further comprising cutting the elongated strip at a plurality of slicing positions to form a plurality of meat slices.”  
It is noted that “Halfbakery 1” teaches an elongated strip of bacon where the elongated strip can be cut to produce a plurality of bacon slices (see page 1 - “Just remove the box of bacon from the fridge, and pull out the length of bacon you need and cut with a pair of kitchen shears or a knife.”)
To thus modify the combination and to slice the elongated strip as suggested by the Kim/Kuraken/World’s Longest Bacon/Reukers/Miller Plastics/Hagiz combination and to slice the elongated strip into slices would thus have been obvious to one having .

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20030145699) in view of Kuraken (JP 2011157565), “World’s Longest Bacon,” Reukers (US 20100173570) and “Miller Plastics” and in further view of “Halfbakery 1” and Magee (US 20130042577) and in further view of “Halfbakery 2”, Blaine (20080276777), Wright (US 1598951) and Tindall (US 3051583).
Regarding claim 12, Kim in view of Kuraken, “World’s Longest Bacon”, Reukers and “Miller Plastics” has been applied herein, as discussed above with respect to claim 1 to teach cutting a meat portion into a planar spiral pattern to create a coiled elongated strip comprising a curve on a two-dimensional plane coincident with a substantially planar surface of the meat portion.  
Regarding unraveling the coiled elongated strip to make an elongated meat portion; packaging the elongated meat portion by rolling the elongated meat portion around a paper roll, such that the elongated meat portion, with the paper roll, is re-coiled into the planar spiral pattern,” it is noted that the claim differs from the combination in this regard.
However, “Halfbakery 1” teaches that it has been desirable to provide elongated bacon strips that are secured to a paper strip and subsequently rolled as a package (see the first paragraph on page 1 - “bacon” “removable backing paper strip” “when rolled up…”; see page 1 - “Just remove the box of bacon from the fridge, and pull out 
Regarding the new limitation of, “cutting, while the elongated meat portion with the paper roll is re-coiled into the planar spiral pattern, the elongated meat portion into a plurality of meat slices such that the plurality of meat slices and the paper roll remain in a single roll,” the claim differs from the above combination in this regard.
It is noted that the limitation of, “cutting, while the elongated meat portion with the paper roll is re-coiled into the planar spiral pattern, the elongated meat portion” has been construed to mean that the re-coiled elongated meat portion has been cut.
It is noted that Wright teaches providing a packaged food product, and where the package and product can be further cut at multiple locations (see figure 2, item 10, figure 3, item 5; page 2, lines 41-57, 75-90), so as to provide portioning of the packaged product.  Thus, Wright teaches providing a plurality of cuts to the packaged product for coiled food at a first slicing position and a second position more interior to the first position.  Specifically, at page 2 it is taught that the spiral cut food would have to be cut across the spiral to make individual pieces (see page 2, sentence beginning with, “Of course the spiral pizza will have to be cut across the spiral…”).   “Halfbakery 2” thus teaches cutting of coiled foods and the combination already teaches a coiled food in view of “Halfbakery 1” and Magee’s teachings.  Blaine further teaches using a water jet, (like Kim) for cutting and portioning food, and where there can be additional interior cuts to the food for portioning the food (see figures 3A-E; abstract; paragraph 36, 40) and where the cuts can be perforated cuts that would still keep the foods connected (see paragraph 45).  
The Kim/Kuraken/World’s Longest Bacon/Reukers/Miller Plastics/Halfbakery1/Magee combination already teaches a coiled food having paper adhered there-to.  Wright teaches that it has been known to provide portioned cuts in a packaged food product that remains in a single roll.  Blaine teaches cutting techniques that would provide slices but still would keep the food intact and Wright teach cutting a packaged food.  Halfbakery 2 further teaches the desirability of cutting spiral shaped food.  
The combination already teaches using a water jet to provide multiple types of cuts to the product and where the cuts can indeed be precise.  As the combination also teaches providing cuts to a coiled product to produce portions of the coiled product, to thus provide such cut portions to the elongated meat after it has been adhered to a as well as to the paper to which the meat has been adhered.  Such a modification would have been advantageous such that the cut portions that have meat adhered to the paper can be easily separated from the remaining coil, for use.    In view of Blaine teaching that the cuts can be perforated cuts, the combination is also seen to teach that the plurality of meat slices and the paper roll remain in a single roll.  
Tindall has only been further relied on as evidence that it has been desirable for a coiled meat package to provide portions of meat (see the gaps between item 15).
Regarding claim 14, Halfbakery 1 teaches that the paper can be waxed paper which would adhere to the elongated meat (see page 1, “The grease of the bacon would secure it to a wax paper strip.”).  Magee also teaches a waxed paper roll (see at least, the abstract).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20030145699) in view of Kuraken (JP 2011157565), “World’s Longest Bacon,” Reukers (US 20100173570) and “Miller Plastics” and in further view of “Halfbakery 1” and Magee (US 20130042577) and in further view of “Halfbakery 2”, Blaine (20080276777), Wright (US 1598951) and Tindall (US 3051583).
 Regarding claim 17, Kim in view of Kuraken, “World’s Longest Bacon”, Reukers and “Miller Plastics” has been applied herein, as discussed above with respect to claim 1 and 12, to teach cutting a meat portion into a planar spiral pattern to create a coiled 
Regarding the step of, “cutting the coiled elongated meat portion at a first slicing position and cutting the coiled elongated meat portion at a second slicing position more to an interior of the meat portion than the first slicing position, wherein the coiled elongated meat portion is adhered to a paper roll and remains in a single roll, when cutting the coiled elongated meat portion at the first slicing position and cutting the coiled elongated meat portion at the second slicing position” the claim differs from the above combination in this regard.
However, “Halfbakery 1” teaches that it has been desirable to provide elongated bacon strips that are secured/adhered to a paper strip and subsequently rolled as a package (see the first paragraph on page 1 - “bacon” “removable backing paper strip” “when rolled up…”; see page 1 - “Just remove the box of bacon from the fridge, and pull out the length of bacon you need and cut with a pair of kitchen shears or a knife”).  “Halfbakery 1” teaches that the paper can be waxed paper which would adhere to the elongated meat (see page 1, “The grease of the bacon would secure it to a wax paper strip.”).  Magee further teaches the desirability of rolling bacon strips to form a rolled package (see paragraph 14, 15) where such rolling can provide easier dispensing of the bacon (see paragraph 13, 15).  Magee also teaches a waxed paper roll (see at least, the abstract).  To thus modify the Kim/Kuraken/World’s Longest Bacon/Reukers/Miller Plastics combination and to adhere the coiled elongated meat portion to a paper roll, as taught by “Halfbakery 1” and Magee would thus have been obvious to one having ordinary skill in the art, so as to protect the coiled meat, as well as provide a 
Further regarding the new combination of, “cutting the coiled elongated meat portion at a first slicing position; and cutting the elongated meat portion at a second slicing position more to an interior of the meat portion than the first slicing position,” and “wherein the coiled elongated meat portion is adhered to a paper roll and remains in a single roll, when cutting the coiled elongated meat portion at the first slicing position and cutting the coiled elongated meat portion at the second slicing position,” it is noted that 
Wright teaches providing a packaged food product, and where the package and product can be further cut at multiple locations (see figure 2, item 10, figure 3, item 5; page 2, lines 41-57, 75-90), so as to provide portioning of the packaged product.  Thus, Wright teaches providing a plurality of cuts to the packaged product for portioning the food contained therein.  Wright teaches that the package still remains as a single package.   Additionally, “Halfbakery 2” teaches the desirability of cutting a coiled food at a first slicing position and a second position more interior to the first position.  Specifically, at page 2 it is taught that the spiral cut food would have to be cut across the spiral to make individual pieces (see page 2, sentence beginning with, “Of course the spiral pizza will have to be cut across the spiral…”).   “Halfbakery 2” thus teaches cutting of coiled foods and the combination already teaches a coiled food in view of “Halfbakery 1” and Magee’s teachings.  Blaine further teaches using a water jet, (like Kim) for cutting and portioning food, and where there can be additional interior cuts to the food for portioning and where the cuts can be perforated cuts that would still keep the foods connected (see paragraph 45).  
The Kim/Kuraken/World’s Longest Bacon/Reukers/Miller Plastics/Halfbakery1/Magee combination already teaches a coiled food having paper adhered there-to.  Wright teaches that it has been known to provide portioned cuts in a packaged food product that remains in a single roll.  Blaine teaches cutting techniques that would provide slices but still would keep the food intact and Wright teach cutting a packaged food.  Halfbakery 2 further teaches the desirability of cutting spiral shaped food.  
The combination already teaches using a water jet to provide multiple types of cuts to the product and where the cuts can indeed be precise.  As the combination also teaches providing cuts to a coiled product to produce portions of the coiled product, to thus provide such cut portions to the elongated meat after it has been adhered to a paper roll would thus have been obvious to one having ordinary skill in the art so as to be able to provide the requisite cut portions to the coiled meat, as well as to the paper to which the meat has been adhered.  Such a modification would have been advantageous such that the cut portions that have meat adhered to the paper can be easily separated from the remaining coil, for use.    
In view of Blaine teaching that the cuts can be perforated cuts, the combination is also seen to teach that the plurality of meat slices and the paper roll remain in a single roll.  
Tindall has only been further relied on as evidence that it has been desirable for a coiled meat package to provide portions of meat (see the gaps between item 15).
Regarding claim 19, which recites that the meat slices of claim 17 comprise bacon slices, it is noted that “Halfbakery 1” teaches an elongated strip of bacon where the elongated strip can be cut to produce a plurality of bacon slices (see page 1 - “Just remove the box of bacon from the fridge, and pull out the length of bacon you need and cut with a pair of kitchen shears or a knife.”).  Tindall evidences coiled meat being bacon slices as well (column 1, lines 7-8).
To thus modify the combination as applied to claim 17 above and to slice the elongated strip suggested by the combination 17 as bacon slices would thus have been obvious to one having ordinary skill in the art for providing a plurality of pre-cut portions of bacon from the elongated strip, where such a modification would have been advantageous for ease of consumption of known sliced meat such as bacon.


Claims 2, 8, 15, 16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1, 12 and 17 above, which relies on Kim (US 20030145699) as the primary reference, and in further view of Zamzow (US 6039995).
Regarding claims 2, 15 and 18, Kim is not limiting regarding the particular type of meat and “World’s Longest Bacon” evidences that the meat is a pork belly having a lean side and a skinned side (see the figures).  
If it could have been construed that “World’s Longest Bacon” was not specific the bacon having a lean side and a skinned side, then it is noted that Zamzow evidences that pork belly used for producing bacon slices has been known to have a lean side and 
To modify the combination and to spiral cut pork belly having a lean side and a skinned side would thus have been obvious to one having ordinary skill in the art, based on the particular conventional meat that was desired to be sliced.
Regarding claims 8 and 21, in view of “World’s Longest Bacon” the combination teaches that the cutting of the meat comprises cutting through an entire thickness of the meat portion from the top face to the bottom face.  Kuraken also suggests cutting through the entire thickness of the meat.
Regarding claim 16, which recites that the meat slices of claim 15 comprise bacon slices, it is noted that “Halfbakery 1” teaches an elongated strip of bacon where the elongated strip can be cut to produce a plurality of bacon slices (see page 1 - “Just remove the box of bacon from the fridge, and pull out the length of bacon you need and cut with a pair of kitchen shears or a knife.”). Tindall evidences coiled meat being bacon slices as well (column 1, lines 7-8).
To thus modify the combination as applied to claim 15 above and to slice the elongated strip suggested by the combination 15 as bacon slices would thus have been obvious to one having ordinary skill in the art for providing a plurality of pre-cut portions of bacon from the elongated strip, where such a modification would have been advantageous for ease of consumption of known sliced meat such as bacon.



Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 10 and 17 above, which relies on Kim (US 20030145699) as the primary reference, and in further view of Morin et al. (US 4879128).
Claim 11 differs from the combination applied to claim 10 in specifically reciting that the first and second slicing position are made at an interval such that each of the meat slices conforms to a same packaging size having a length between 6 and 11 inches.  Claim 20 differs in reciting that each of the meat slices conforms to a same meat portion slice packaging size.
It is noted however, that Morin teaches that it bacon slices have been known in the art to be approximately 7-9 inches in length (see column 2, lines 47) and then packaged (see the abstract) such that modification of the combination to provide multiple slicing intervals so that the bacon has a length of 7-9 inches would have been obvious to one having ordinary skill in the art, based on the desired size of the slices made cut from the elongated strip.  In view of Morin the combination teaches meat slices conforming to a “meat portion slice packaging size.”

Response to Arguments
On pages 9-10 of the remarks, with respect to the claim 1, Applicant urges that the combination does not teach, “wherein the meat portion is cut in the planar spiral pattern such that the meat portion includes straight portions that extend straight and have a constant width, in a width direction parallel to the two-dimensional plane and 
This urging is seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claims.
On pages 10-12 of the response, with respect to claims 12 and 17, Applicant urges that the combination does not teach that the “coiled elongated meat portion is adhered to a paper roll, when cutting the coiled elongated meat portion at the first slicing position and cutting the coiled elongated meat portion at the second slicing position.”  Applicant urges that Halfbakery2 teaches cutting pieces one by one across the spiral as portions of the pizza are to be served; and that HalfBakery2 also does not suggest cutting while the elongated portion with the paper roll is coiled into the paper spiral pattern, the elongated portion into a plurality of meat slices such that the plurality of meat slices and the paper roll remain in a single roll.  Applicant urges that Baxter similarly does not teach the above limitations and Halfbakery1, Tindall and Magee appear to describe pre-cut bacon while Wright is partially severing a can of ice cream.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that Halfbakery1 has been relied on with respect to claims 12 and 17 to teach the desirability of providing a coil of bacon and the step of thus, “re-coiling” bacon into a spiral package.  At page 1, HalfBakery1 also teaches that the roll is not cut but requires cutting:  “Just remove the box of bacon from the fridge, and pull out the length of bacon you need and cut with a pair of kitchen shears or a knife.”  Halfbakery2 has only been relied on to teach that it has been known in the art to provide additional cuts and interior packaged foods by providing additional cuts to the packaged product instead of first cutting the food and then packaging the food. Furthermore, Blaine teaches that it has been known in the art to provide additional perforated cuts to food at interior portions for the known purpose of providing portions to the food.  As Wright teaches the desirability of providing cuts to already packaged food, to thus modify the combination, which teaches elongated meat adhered to and rolled with paper, and to portion cut such a spiral shaped package in view of the cutting techniques as taught by Halfbakery2 and Blaine, would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to more easily remove slices of the elongated meat together with the paper for ease of dispensing of the meat portions.  In view of Blaine teaching perforated cuts, the combination thus suggests a form of providing additional cuts that would have kept the paper/meat coil as a single roll.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792